Hurlbut, J.
December 30, 1910, defendant in error, as plaintiff, commenced this action to recover damages for breach of contract, and recovered judgment for $163.39.
The issues here, both of law and fact, are substantially the same as those involved in the case of School District No. 3 v. Nash (No. 3938), 140 Pac. 473, decided at this term. By stipulation the two cases were consolidated and tried together. There is a slight difference in the pleadings of the two cases. In the Nash case none of the pleadings contain any allegations as to defendant’s earning any money after her wrongful discharge; while in the present case the answer alleges that plaintiff found other employment after her discharge and earned money to the amount she would have earned under her contract had she not been discharged. Defendant offered no evidence at the trial.
*563The undisputed evidence shows that plaintiff was was wrongfully discharged, and was entitled to recover $70 per month for five months, or $350, and that she earned during said period of five months $240, which defendant was entitled to have substracted from the $350. This would leave a balance due plaintiff of $110, plus interest thereon for six years at 8 per cent., which would amount to $52.80. This added to $110 equals $162.80. Plaintiff was clearly entitled to judgment for this sum.
This appeal is without merit, vexatious, and unreasonable in a marked degree. What was said in the Nash case may be repeated here with emphasis.
We discover no reversible error in the record. The judgment will be affirmed.

Judgment affirmed.